Citation Nr: 0510788	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  01-02 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1951 to March 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  Although the RO 
adjudicated the issue on the merits, the Board is required to 
determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  Therefore, the Board must address 
whether new and material evidence has been submitted to 
reopen the claim for service connection prior to appellate 
review of the issue on the merits.

The Board also notes that in correspondence dated in November 
2000 the veteran raised service connection claims for 
neurosis, irritable colon, hypertension, and back strain.  
These matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.

2.  In a June 1998 rating decision the RO denied service 
connection for PTSD; the veteran did not appeal after being 
notified of that decision.

3.  Evidence received since the June 1998 rating decision was 
not previously submitted to agency decisionmakers, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The persuasive medical evidence of record demonstrates 
the veteran does not meet the required criteria for a 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred as a result of any incident of military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in April 2001 
and April 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first agency of original jurisdiction (AOJ or RO) 
adjudication of the claim, the notices were provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board.  The service connection issue on appeal 
was reopened and re-adjudicated in a February 2001 statement 
of the case.  The veteran has been provided every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his service connection claim and 
identified which parties were expected to provide such 
evidence.  Although the letters did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the December 2004 supplemental statement of the 
case.  In light of the actual notice provided, the Board 
finds that any content deficiency in the notice letter was 
non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issue 
on appeal were obtained in October 2000 and August 2001.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  Therefore, the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  

New and Material Evidence Claim

A review of the record shows the veteran submitted his 
request to reopen his claim for entitlement to service 
connection for PTSD in April 2000.  VA regulations providing 
the conditions under which a previously denied claim may be 
reopened were amended effective for claims filed on or after 
August 29, 2001.  38 C.F.R. § 3.156(a) (2004).  

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not 
have to demonstrate that the new evidence would likely change 
the outcome of the prior denial.  Rather, it is only 
important that there be a complete record upon which the 
claim can be evaluated and that the new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In a June 1998 rating decision the RO denied the veteran's 
claim for entitlement to service connection for PTSD.  The 
determination was essentially based upon a finding that the 
evidence did not demonstrate a diagnosis of PTSD.  The 
veteran did not appeal that determination and it has become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2004).

The Board finds that the evidence added to the claims file 
since the June 1998 rating decision includes evidence that 
was not previously submitted to agency decisionmakers, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  This evidence consists of private medical reports 
dated in April 2000 and April 2001 providing diagnoses of 
PTSD related to the veteran's active service in Korea.  As 
this evidence was not of record at the time of the last final 
decision and as it addresses directly the basis for the prior 
denial of the veteran's claim, it is "new and material" and 
the claim must be reopened.

As the RO reopened and re-adjudicated the veteran's claim on 
the merits, the Board finds the veteran is not prejudiced by 
an appellate review of his service connection claim based 
upon the present record.  See Bernard, 4 Vet. App. 384.  The 
Board notes the veteran has consistently asserted his 
entitlement to service connection and that all VA duties to 
notify and assist the veteran required for a service 
connection claim have been satisfied.

Service Connection Claim
Factual Background

Service medical records in this case are limited to the 
veteran's March 1954 separation examination.  That report 
noted an examination revealed a normal clinical psychiatric 
evaluation.  Service records show the veteran received medals 
and awards including the Korean Service Medal with two Bronze 
Stars and the Combat Infantryman Badge.  

Private medical records dated from 1978 to 1988 include 
diagnoses of major depression with psychoses, aggressive 
disorder with personality traits, rule out intermittent 
explosive disorder, rule out organic brain syndrome, and 
inadequate personality.  A VA examination in January 1995 
provided an Axis I diagnosis of dysthymia without opinion as 
to etiology.  VA treatment records dated in 1999 and 2000 
included diagnoses of undifferentiated schizophrenia.  

In an April 2000 report Dr. J.A.J. provided a principal 
diagnosis of chronic delayed PTSD.  It was noted the veteran 
complained of recurrent nightmares related to his war 
experiences, hypervigilance, and insomnia.  The physician 
stated that far beyond a reasonable doubt the veteran had 
clear symptomatology of PTSD related to his war experiences.  
In an April 2001 statement it was noted that, based upon the 
veteran's record and an April 2000 evaluation, there was 
evidence of alcohol abuse, drug abuse, dysthymia, depression, 
and manifestations of symptoms of PTSD.  Symptoms of PTSD 
included recurrent nightmares of war experiences, 
hypervigilance, frequent awakening to look for the enemy, 
avoidance of talking about Korea, and seeing blood or corpses 
caused his mind to go back to Korea.  It was the physician's 
opinion that the veteran's PTSD and dysthymia were related to 
his active service during the Korean conflict.

An October 2000 VA PTSD examination report noted the veteran 
had been interviewed and that his claims file, medical 
record, and electronic progress notes were reviewed and 
discussed prior to the interview.  The examiner noted that 
over the years the veteran received psychiatric treatment he 
never made any mention of any kind of symptomatology related 
to his service in Korea.  It was noted that records showed 
that in 1956 the veteran was found guilty of homicide and 
that neuropsychiatric symptoms were reported as first having 
appeared in 1981 which the veteran had repeatedly stated were 
related to employment difficulties.  The examiner stated 
there was absolutely no evidence to relate the veteran's 
neuropsychiatric disorder to his combat experiences.  The 
diagnoses included dysthymia, recurrent major depression, 
alcohol abuse, substance use disorder, and borderline 
personality disorder with anti-social characteristics.  

An August 2001 examination report by a board of two VA 
psychiatrists noted the veteran's claims file and VA medical 
record were re-examined very carefully and the veteran was 
interviewed.  It was noted that records showing the veteran 
reported having begun the use of alcohol at age 13, that 
before service at age 17 he had legal problems related to an 
accusation of technical rape, and that he had legal problems 
after service and the descriptions of his behavior by 
different psychiatrists confirmed the diagnosis of borderline 
personality disorder with anti-social characteristics.  It 
was the opinion of the board that the veteran did not meet 
the diagnostic criteria for a diagnosis of PTSD nor did his 
neuropsychiatric disorder have any relationship to his active 
service.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2004).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the DSM-IV and noted that the major effect 
was that the criteria changed from an objective "would evoke 
... in almost anyone" standard in assessing whether a 
stressor is sufficient to trigger PTSD to a subjective 
standard requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2003).

Based upon the evidence of record, the Board finds the 
persuasive medical evidence of record demonstrates the 
veteran does meet the required criteria for a diagnosis of 
PTSD.  Although the April 2000 and April 2001 opinions of Dr. 
J.A.J. provided diagnoses PTSD related to the veteran's 
combat service in Korea, the Board finds the August 2001 
opinion by a board of two VA psychiatrists warrants a greater 
degree of probative weight.  Although Dr. J.A.J. and the 
August 2001 VA psychiatrists reviewed the veteran's records 
in association with the opinions provided, the August 2001 VA 
opinion is more consistent with the other private medical 
evidence of record.  The Board also notes that these earlier 
private medical reports are considered more probative than 
the April 2000 and April 2001 opinions of Dr. J.A.J. because 
they were created during the course of the veteran's 
psychiatric treatment.  Therefore, the Board finds 
entitlement to service connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


